Title: To James Madison from an Unidentified Correspondent, 19 November 1812 (Abstract)
From: 
To: Madison, James


19 November 1812, Newport, Rhode Island. “It is generally believed among the Republican Citizens of this Town, that Mr. William S. Rogers has gone to the City of Washington, an applicant for some appointment under the authority of the Government, it wou’d be equally repugnant to ev’ry Republican that this Gentleman shou’d be favor’d in his views, Particularly so, as his aversion to the Present Administration has been very Publickly declared, the Writer assures you Sir that he is influenced by no Private or Personal animosity toward Mr. Rogers, but is induced by the General Principle of human Nature. Them that Love me, will I love. It is a cause of deep concern & regret that we have already amongst us, those who ought to be the Servants of the Government, Men holding Commissions, who are the first and most clamorous in denouncing it, and it is much to be wished that this Gentleman may not be added to the Number.”
